DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 - 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaki et al. U.S. 2010/0194145 (“Akaki”).  Akaki discloses an assembly (fig. 2), comprising: 
a pair of frame rails (abstract, 10), each of the frame rails elongated along a vehicle-longitudinal axis (Fr) and having a front portion (10a), a rear portion (10b), and an elevated portion (10c) above and between the front portion and the rear portion; 
a cross-support (13) fixed to at least one of the frame rails at the elevated portion and extending along a cross-vehicle axis (fig. 2, 3) from one of the frame rails toward the other of the frame rails; and 
a bracket (24) fixed to the frame rail at the elevated portion and fixed to the cross- support, the bracket extending along the frame rail forward of the cross-support (115).
In reference to claim 22, Akaki discloses an assembly (fig. 2), comprising: 
a pair of frame rails (10), each of the frame rails elongated along a vehicle-longitudinal axis (Fr) and having a front portion (10a), a rear portion (10b), and an elevated portion (10c) above and between the front portion and the rear portion; 
a cross-support (13) fixed to at least one of the frame rails at the elevated portion and extending along a cross-vehicle axis (fig. 3) from one of the frame rails toward the other of the frame rails; and 
a bracket (24) that is L-shaped, is fixed to the frame rail at the elevated portion, and is fixed to the cross-support (fig. 5).
In reference to claim 23, Akaki further discloses a first portion of the bracket (115) extends forward along the frame rail from the cross-support, and a second portion of the bracket (bottom of 24) extends inward from the frame rail along the cross-support.  

Allowable Subject Matter
Claims 1 – 4, 7 – 13, and 15 – 20 are allowed.

Response to Arguments













Applicant's presents no arguments for new claims 21 – 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614